     Case 1:19-cv-01286-DAD-JLT Document 20 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   CVE CONTRACTING GROUP, INC., a                       Case No. 1:19-cv-01286-DAD-JLT
     corporation, TIM WILLIAMSON, an
12   individual,                                          [PROPOSED] ORDER GRANTING
                                                          STIPULATION TO AMEND THE
13                      Plaintiffs,                       CASE SCHEDULE

14          v.                                            (Doc. 19)

15   ARCH SPECIALTY INSURANCE
     COMPANY, a corporation; and DOES 1-20,
16   inclusive,

17                      Defendants.

18

19          The parties have stipulation to amend the case schedule (Doc. 19).           They raise the

20   difficulties caused by the pandemic without any discussion about what efforts they have made to

21   mitigate them. For example, they complain they cannot prepare for or conduct depositions due to

22   travel and social distancing restrictions (Id. at 3.), but they do not explain why they have not

23   proceeded with these discovery efforts via videoconference or otherwise. They are wrong if they

24   believe they can allow the case to languish. Nevertheless, the Court will grant the stipulation only

25   because they indicate that resolution of the Dotson action would resolve this case. Id. Thus, the

26   Court GRANTS the stipulation and ORDERS the case schedule amended as follows:

27          1.      All non-expert and expert discovery SHALL be completed no later than February

28   19, 2021;
     Case 1:19-cv-01286-DAD-JLT Document 20 Filed 07/31/20 Page 2 of 2

 1            2.        Any non-dispositive motions SHALL be filed no later than March 2, 2021 and

 2   heard no later than April 6, 2021;

 3            3.        Any dispositive motions SHALL be filed no later than May 3, 2021 and heard no

 4   later than June 1, 2021;

 5            4.        The pretrial conference is CONTINUED to August 16, 2021 at 3:30 p.m.;

 6            5.        The trial is CONTINUED to October 26, 2021 at 8:30 a.m.

 7   No other modifications of the scheduling order are authorized and no other request to

 8   amend the case schedule will be entertained absent a showing of exceptional circumstances,

 9   which does not include the burdens caused by the COVID-19 pandemic.

10
     IT IS SO ORDERED.
11

12       Dated:         July 30, 2020                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
13

14
              IT IS SO ORDERED.
15
     Dated:                                                By:
16                                                                 Hon. Jennifer L. Thurston
                                                                   United States District Court
17

18

19

20
21

22

23

24

25

26
27

28

     4820-6529-6580.1
                                                                                     [PROPOSED] ORDER
                                                     -2-                          1:19-CV-01286-DAD-JLT
